Citation Nr: 1525333	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the University of Kentucky Hospital on August 30, 2013.


REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Lexington, Kentucky, which denied a claim for reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on August 30, 2013, at the University of Kentucky Hospital.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for squamous cell carcinoma of the right tonsil and residuals has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  At the time of the Veteran's treatment at the University of Kentucky Hospital on August 30, 2013, he was service-connected for tinnitus, rated as 10 percent disabling.

2.  The Veteran received medical treatment for a sore and bleeding throat on August 30, 2013, at the University of Kentucky Hospital, in Lexington, Kentucky.  

3.  VA payment or reimbursement of the costs of the care on August 30, 2013, was not authorized.

4.  The Veteran's condition at the time of his treatment on August 30, 2013, was not emergent in nature, and a prudent person would not have thought delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on August 30, 2013, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

According to the Court, however, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Nevertheless, the Board points out that the VAMC has explained to the Veteran the basis for the finding that the medical expenses incurred on August 30, 2013, were not covered by VA.  The Veteran was provided with a letter in December 2013 that fully explained the Veteran's and VA's obligations with respect to seeking and obtaining the evidence needed to support the Veteran's claim.  The Veteran also has been afforded the opportunity to present information and evidence in support of the claim.  He has submitted multiple statements explaining his position and VA and private treatment records have been associated with the file.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of his claim.

Unreimbursed Medical Expenses

The Veteran seeks reimbursement for medical care received from the University of Kentucky Hospital on August 30, 2013.  The previous night, the Veteran had awoken with headache, ear pain, and blood in his mouth.  At approximately 2:00 p.m. on August 30, 2013, the Veteran walked into the University of Kentucky Hospital Emergency Room.  (The Board notes that the Lexington VAMC is connected to the University of Kentucky Hospital via a tunnel.)  In addition to the foregoing symptoms, he described his throat as being raw and he was having difficulty swallowing.  The Veteran reported that he had been experiencing a sore throat for the previous 5 months and that his primary care provider had prescribed antibiotics on 3 occasions without benefit.  Prior to August 30, 2013, the Veteran had followed up with another physician, who had referred him to an ear, nose, and throat (ENT) specialist.  The ENT appointment was scheduled for the following week.  

After arriving in the emergency room at 1:53 p.m., the Veteran was examined by a triage nurse at 1:59 p.m.  His complaints were a sore throat and bleeding.  On examination, the Veteran's blood pressure was 134/88, his temperature was 97.3 degrees Fahrenheit, his heart rate was 73, his respirations were 20 per minute, and his oxygen saturation was 94 percent.  The triage assessment was that there were no apparent airway problems, no apparent circulation problems, and no apparent disability problems.  At that time, the Veteran rated his pain as 5 out of 10.  

At 3:00 p.m., when the Veteran was seen by a physician's assistant, he was in no acute distress or discomfort.  The Veteran stated that as soon as the triage nurse checked his throat using a tongue depressor and throat swab that his pain improved, but that he had felt the infection going down the back of his throat.  He had experienced the same sensation the previous week when he had been examined by another physician.  Based on evidence of a tonsillar mass on examination, an ENT consultation was scheduled.  Following a CT scan that showed a necrotic mass in the right palatine tonsil, the ENT physician told the Veteran that he likely had a malignant cancer of the oropharynx, but that he should follow up on his previously scheduled ENT appointment to confirm.  A tissue biopsy in September 2013 confirmed that the Veteran had cancer of the right tonsil.  

In his October 2013 notice of disagreement, the Veteran argued that he and his mother were not aware of a VA emergency treatment center in Lexington.  By contrast, in his January 2014 substantive appeal the Veteran claimed the exact opposite, namely that he thought he was at the VA emergency room.  He claimed that he "was so sick and in desperate need of care and that he was new to the VA system and layout and location of the VA buildings."  Also, the Veteran indicated that no one in the emergency room notified him that he was not in a VA emergency room, although they knew he only had VA insurance.  

The Board notes that when VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52(a)(3) (2014).

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997). In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, the Veteran concedes that he did not have prior authorization for the August 30, 2013, treatment or that VA facilities were incapable of furnishing the care or service required.  As such, further consideration of the above is unnecessary.

In addition to the foregoing, Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions, as follows:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

The basic and relevant facts in this case are not in dispute.  At the time of the incident in question, the Veteran was service-connected for tinnitus, rated as 10 percent disabling.  There is no indication from the record, nor has the Veteran alleged, that his treatment at issue was for his service-connected tinnitus, a nonservice-connected disability aggravating his service-connected tinnitus, that he has a total and permanent disability resulting from a service-connected disability, or that he was participating in a rehabilitation program and was medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  The Board acknowledges that the Veteran's complaints on August 30, 2013, included ear pain and that he is service connected for ringing in the ears (i.e. tinnitus).  There is no evidence of suggestion, however, that the ear pain experienced was related to the service-connected tinnitus or that the tinnitus caused or aggravated the tonsillar cancer with which the Veteran ultimately was diagnosed.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728, and the Board will consider whether reimbursement is warranted under 38 U.S.C.A. § 1725.


38 U.S.C.A. § 1725

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under 38 U.S.C., Chapter 17 within two years (24 months) before the non-VA emergency treatment;

(e) The Veteran is financially liable to the non-VA provider of the emergency treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if - (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

After full consideration of the Veteran's claims file and the applicable laws and regulations, the Board concludes that reimbursement under 38 U.S.C.A. § 1725 similarly is not warranted.

Specifically, the Board concludes that on August 30, 2013, a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  The Veteran now claims that he sought treatment at the University of Kentucky Hospital emergency room on August 30, 2013, because the previous night he had spit up at least a pint of blood, had serious head and ear pain, and that he was in "desperate need of care."  The Veteran's contemporaneous actions and statements do not support this contention.  Despite claiming to have been in desperate need of care after spitting up over a pint of blood during the course of the previous night, the Veteran failed to call for an ambulance or otherwise seek medical treatment until nearly 2:00 in the afternoon that day.  The Board finds it reasonable to conclude that had the Veteran believed his condition to be as serious as he now contends that he and any other prudent layperson would have sought immediate medical care, rather than waiting for multiple hours.  Furthermore, when he did seek treatment, the triage nurse noted that the Veteran had no apparent problems with his airway and he did not have a productive cough.  Similarly, his blood pressure, temperature, heart rate, and other vital signs did not suggest that the Veteran was in significant distress, certainly not to the extent that failure to obtain immediate treatment would have been hazardous to life or health.  The Board also finds it extremely significant that at the time of initial triage the Veteran described his pain as 5 out of 10.  Thus, the Veteran's failure to seek treatment for multiple hours following his night of spitting up blood and his acknowledgment that his pain was not extreme in nature speaks against a contemporaneous belief that his condition was hazardous to life or health and requiring immediate medical attention.  The Board finds his contemporaneous actions and statements of significantly greater probative value than his suggestions raised after the fact that his condition was so serious that it necessitated immediate medical treatment.  Nothing in the clinical records or the Veteran's contemporaneous statements suggests that either he or a prudent layperson would have believed that a lack of immediate medical attention would have been hazardous to his life or health.  

While the Board certainly is sympathetic to the Veteran's health situation and diagnosis of cancer, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Therefore, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the University of Kentucky Hospital on August 30, 2013, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


